 


110 HR 2598 IH: Independent Expenditure Opt Out Act
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2598 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2007 
Mr. Shays (for himself and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to clarify that an expenditure made by a political party committee may not be considered to have been made in concert or cooperation with a candidate solely because the candidate has requested that the committee not make any expenditures in support of the candidate or in opposition to an opponent of the candidate. 
 
 
1.Short TitleThis Act may be cited as the Independent Expenditure Opt Out Act.  
2.Political Party Expenditures Not Made in Concert or Cooperation With Candidate Who Requests that Expenditures Not be Made 
(a)In GeneralSection 301(17) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(17)) is amended by adding at the end the following: 
 
For purposes of subparagraph (B), an expenditure by a political committee of a political party may not be considered to be made in concert or cooperation with a candidate or an agent or authorized committee of the candidate solely because the candidate has requested that the committee not make any expenditures in support of the candidate or in opposition to an opponent of the candidate.. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring after December 2007. 
 
